Case 1:19-cv-22931-JAL Document 11 Entered on FLSD Docket 09/14/2020 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-22931-CIV-LENARD
                         (Criminal Case No. 10-20896-Cr-King)

 JAHMAL AKEEM MARTIN,

       Movant,

 v.

 UNITED STATES OF AMERICA,

       Respondent.
 ___________________________________/

    ORDER ADOPTING AND MODIFYING REPORT OF THE MAGISTRATE
   JUDGE (D.E. 10), DENYING MOTION UNDER 28 U.S.C. § 2255 TO VACATE,
  SET ASIDE, OR CORRECT SENTENCE (D.E. 1), DENYING CERTIFICATE OF
                    APPEALABILITY, AND CLOSING CASE

       THIS CAUSE is before the Court on the Report of Magistrate Judge Lisette M.

 Reid, (“Report,” D.E. 10), issued August 11, 2020, recommending that the Court deny

 Movant Jahmal Akeem Martin’s Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or

 Correct Sentence, (“Motion,” D.E. 1), filed on or about July 4, 2019. Specifically, Judge

 Reid found that Movant’s claim under United States v. Davis, __ U.S. __, 139 S. Ct. 2319,

 2336 (2019) fails because Movant cannot meet his burden under Beeman v. United States,

 871 F.3d 1215, 1221, 1225 (11th Cir. 2017) of showing that he was convicted under 18

 U.S.C. § 924(c)’s residual clause because the predicate “crime of violence”—Hobbs Act

 Robbery—categorically qualifies as a crime of violence under 924(c)’s “use-of-force”

 clause. (Report at 4-6 (citing United States v. Hubtert, 909 F.3d 335, 345-46 (11th Cir.

 2018)).)
Case 1:19-cv-22931-JAL Document 11 Entered on FLSD Docket 09/14/2020 Page 2 of 3



        The Report provides the Parties with fourteen (14) days to file objections. As of the

 date of this Order, no objections have been filed. Failure to file objections shall bar parties

 from attacking on appeal the factual findings contained in the report. See Resolution Trust

 Corp. v. Hallmark Builders, Inc., 996 F.2d 1144, 1149 (11th Cir. 1993). However, the

 Court must resolve one factual discrepancy: on page 2 of the Report, Judge Reid correctly

 states that Movant was sentenced to 42 months’ imprisonment on the Hobbs Act Robbery

 conviction. See United States v. Martin, 10-20896-Cr-King, Judgment (D.E. 206) at 2

 (S.D. Fla. Sept. 22, 2011). However, on page 3 of the Report, Judge Reid incorrectly states

 that Movant was sentenced to 120 months’ imprisonment on the Hobbs Act Robbery

 conviction. Page 3 of the Report is hereby MODIFIED to reflect that Movant was

 sentenced to a total of 126 months’ imprisonment, consisting of 42 months on the Hobbs

 Act Robbery conviction, and a consecutive 84 months on the 924(c) conviction.

        Therefore, after an independent review of the Report and record, it is hereby

 ORDERED AND ADJUDGED that:

        1.     The Report of the Magistrate Judge (D.E. 17) issued on August 11, 2020, is

               ADOPTED as modified herein;

        2.     Movant Jahmal Akeem Martin’s Motion under 28 U.S.C. § 2255 to Vacate,

               Set Aside, or Correct Sentence (D.E. 1) is DENIED;

        3.     A certificate of appealability SHALL NOT ISSUE;

        4.     All pending motions are DENIED AS MOOT; and




                                               2
Case 1:19-cv-22931-JAL Document 11 Entered on FLSD Docket 09/14/2020 Page 3 of 3



       5.    This case is now CLOSED.

       DONE AND ORDERED in Chambers at Miami, Florida this 14th day of

 September, 2020.


                                     ____________________________________
                                     JOAN A. LENARD
                                     UNITED STATES DISTRICT JUDGE




                                        3
